[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFICIENCY JUDGMENT AS OF DECEMBER 14, 1992
On December 14, 1992, the plaintiff came before the Court seeking a deficiency judgment against the defendants, John M. and Emma Burnett. A judgment of strict foreclosure had been entered on September 8, 1992 at which time the fair market value of the property was found to be $125,000. Based on this figure there was a modest deficiency in the neighborhood of $15,000. On December 14, 1992 the plaintiff presented evidence from a new appraiser who testified that the property was worth only $85,000, a drop of some $40,000 in about eight weeks. The use of a new appraiser was CT Page 811 explained as having resulted from the uncooperativeness of the appraiser who set the value at $125,000.
The Court was impressed with the candor and professional conduct of counsel, however, it can not overlook the indirect business pressures that arise in these circumstances when a new appraiser is called in to testify for a bank in order to establish a deficiency.
Based on all the evidence and the equities of the situation and the credibility of the appraisal offered on December 14, 1992, the Court finds the fair market value as of the date of sale to be $125,000.
The debt found on September 8, 1992, was found to be $140,894.42 including an attorney's fee of $2900. In the affidavit of debt signed December 8, 1992, and provided to the Court, the attorney's fee of $2900 was included a second time.
The debt due as of December 14, 1992 is therefore calculated by the Court as follows:
Judgment Debt                  $140,894.42
    Interest from judgment to date of title vesting 22 days at $33.46                   736.12
    Costs (see Bill of Costs) awarded                            1,111.50
    Interest for date of title vesting to date of sufficient judgment $17,742.04 x 10% divided by 365 = $4.87 x 80 days. (9/30/92 to 12/15/92)                389.60
    Additional Attorney's fees allowed by Court                     300.00
    Appraisal fee on deficient           300.00 ---------- $143,731.64
CT Page 812
The Court therefore, finds the deficiency as of December 14th to be $18,731.64 and enters judgment in that amount.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court